Citation Nr: 0830559	
Decision Date: 09/10/08    Archive Date: 09/16/08	

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lung cancer. 

2.  Entitlement to service connection for a skin rash 
involving the inner thighs. 

3.  Entitlement to service connection for a bilateral leg 
disorder with weakness.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.  

With regard to the claim for service connection for lung 
cancer, the matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied entitlement 
to the benefit sought.  

With regard to the claims for service connection for a skin 
disorder and a bilateral leg disorder, in an April 2003 
Order, the United States Court of Appeals for Veterans Claims 
(Court) vacated in part an October 2001 Board decision in 
which the Board denied, among other things, claims for 
service connection for a skin rash involving the inner thighs 
and a bilateral leg disorder with weakness, and remanded the 
matters for further development.  Later in April 2003 the 
Court entered judgment.  In June 2003, the Secretary of VA 
filed a notice of appeal to the United States Court of 
Appeals to the Federal Circuit (Federal Circuit).  In May 
2004, the Federal Circuit, among other things, vacated the 
Court's April 2003 Order and remanded the matters to the 
Court in light of the Federal Circuit's decision in Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In June 2004 the 
Federal Circuit issued a mandate.  In the time since that 
mandate issued, the Secretary of VA has not moved for leave 
to file any supplemental pleading.  

The Court recalled its April 2003 judgment and revoked its 
April 2003 Order and issued another Order in its stead in 
July 2004.  It was Ordered that the October 2001 Board 
decision be vacated with respect to the claims for service 
connection for a skin rash and for a bilateral leg disorder 
and those matters were then remanded to the Board for 
readjudication consistent with the Order.  Judgment was 
entered by the Court in August 2004.  Accordingly, the issues 
of service connection for a skin rash involving the thighs 
and for a bilateral leg disorder are being remanded to the RO 
by way of the Appeals Management Center in Washington, D.C.  
The veteran will be notified should further action be 
required.  

The Board notes that the record reveals that a private 
attorney was representing the veteran during the course of 
his appeal for service connection for a skin rash involving 
the thighs and a bilateral leg disorder.  However, in March 
2007, the representative revoked his power of attorney in the 
appeal.  The veteran was sent a letter by the Board in May 
2007 affording him the opportunity to select another 
representative, should he so desire.  He was informed that if 
he did not respond within a 30-day time frame, the Board 
would assume that he did not desire representation and 
appellate review would resume.  He did not respond to this 
communication.  

The Board also notes that a review of the record reveals that 
the veteran has been in receipt of a permanent and total 
disability rating for pension purposes since July 1981.  


FINDING OF FACT

Lung cancer was not manifested during service or for many 
years thereafter, and any current lung cancer is not shown to 
be causally or etiologically related to the service.  


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156, 3.159 and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete the claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2007).  

In this case, the Board finds that VA has substantially 
satisfied the mandates of the VCAA.  In a September 2005 
letter, the veteran was informed that evidence was needed 
showing that his lung cancer had existed from service to the 
present time.  He was provided with examples with types of 
evidence that would help VA make its decision.  The veteran 
was provided with information regarding disability ratings 
and effective dates in a March 2006 letter.  

With regard to the duty to assist the veteran, VA's duty to 
assist includes taking reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist 
requires VA to obtain an examination or opinion if it is 
necessary to help decide a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in initial service connection claims, 
VA must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of the disability might be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

The Board notes that it has a heightened obligation to 
explain its findings and conclusions and consider carefully 
the benefit of the doubt rule as the veteran's service 
records were apparently destroyed while in the custody of the 
Government.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Case law does not, however, lower the legal standards for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that might be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (the Court declined to apply an 
"adverse presumption" when records have been lost or 
destroyed while in Government control which would have 
required the VA to disprove a claim where the veteran did not 
demonstrate that there had been bad faith or negligent 
destruction of documents implicated in the fire).  

In the instant case, the Board notes that there is one 
service medical record available and that is the report of 
service discharge examination in December 1957.  At that 
time, the veteran expressed no pertinent complaints.  
Clinical evaluation of the lungs and chest was recorded as 
normal.  

In view of the foregoing, the Board finds that VA's duties to 
the veteran in regard to notice and assistance have been 
fulfilled with respect to the issue pertaining to service 
connection for lung cancer.  


Pertinent Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury sustained or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
occurred in service.  38 C.F.R. § 3.303(d).  

Lung cancer is a chronic disease under 38 C.F.R. § 3.309(a) 
and, as such, service connection may be granted under 
38 C.F.R. § 3.307(a) if the evidence shows that the disease 
process was manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
There is no statutory or regulatory provision to allow for an 
extension of a presumption period.

In order for service connection to be granted, there must be 
competent evidence showing:  (1) The existence of a current 
disability; (2) inservice incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, the Secretary shall give 
the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as a lay person, the veteran does not 
qualify to opine on matters requiring medical knowledge, such 
as whether there is a causal relationship of any sort between 
his active service and his currently diagnosed lung cancer.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  

A review of the available service treatment record, 
specifically the report of the separation examination in 
December 1957, is without reference to complaints or findings 
indicative of the presence of lung cancer.  At that time the 
lungs and chest were reported as normal

The initial post service evidence of the veteran having lung 
cancer is not shown for years following service discharge.  A 
VA outpatient note dated in September 2003 revealed that a 
chest X-ray study in April 2003, when compared to a prior 
study two years earlier in July 2001, reportedly showed 
interval development of a round soft-tissue mass at the left 
upper lobe and soft-tissue density in the left hilar region.  
A CT scan of the thorax in June 2003 confirmed the presence 
of a pulmonary nodule.  In July 2003 the veteran underwent a 
CT-guided needle biopsy of left peripheral lung mass and 
cytology revealed a fully differentiated non-small cell 
carcinoma.  The medical records pertain to treatment years 
following service and give no indication of a causal 
connection between service and the veteran's active service.

A significant lapse in time between service and post service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxim v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000).  The veteran 
has not submitted or identified any medical opinion or other 
medical evidence indicating a causal relationship between 
service and any other current lung cancer.  As such, the 
Board finds that the medical evidence is against the 
veteran's claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's lung cancer had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his lung cancer and 
service by way of correspondence from the RO to him, but he 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between his lung cancer and an 
injury, disease or event in service.  

While the veteran is clearly of the opinion that his lung 
cancer is related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has lung 
cancer that is attributable to his active service.  


ORDER

Service connection for lung cancer is denied.  


REMAND

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate a 
claim and assist him in obtaining and fully developing all 
the evidence relevant to his claim.  In this case, with 
regard to the claims being remanded, VA has not yet provided 
the veteran adequate notice and assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In addition, in a statement dated in August 2002, the veteran 
indicated that he received treatment at the St. Anthony 
Hospital, 2875 West 19th Street, Chicago, Illinois  60623 
between 1958 and 1972.  He also claims that during VA 
hospitalization from April 11 to April 14, 1958, at the VA 
medical facility in Jackson, Mississippi, he received 
treatment for "weakness or neurological weakness in my lower 
extremities.  The treating physician associated my alleged 
venereal disease with my inner thigh rash as being one in 
(sic) the same.  I was treated for this rash condition in 
service and at the VA hospital in April 1958."  A review of 
the claims file reveals that medical records pertaining to an 
individual with the same name, but a different Social 
Security number, were provided by St. Anthony Hospital.  The 
Board believes that another attempt should be made to obtain 
any records from that facility.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claims 
for service connection for a skin 
disorder involving the thighs and a 
bilateral leg disability.  

2.  The RO/AMC should ask the veteran to 
identify the provider(s) of all post 
service treatment or evaluation he has 
received for skin problems and/or 
bilateral leg difficulties, and to 
provide the releases necessary for the 
RO/AMC to obtain records of all such 
treatment or evaluation indicated.  The 
RO/ AMC should obtain and associate with 
the claims file complete records of all 
such treatment and evaluations of all 
sources identified.  In particular, the 
St. Anthony Hospital, 2875 W. 19th 
Street, Chicago, Illinois, Zip 
Code 60623, should be contacted one more 
time and asked to provide any treatment 
records pertaining to the veteran at that 
facility between 1958 and 1972.  The 
hospital should be apprised of the 
veteran's correct Social Security number.  
If no records are available, it is 
requested that the hospital respond to 
this effect.  

3.  After the development requested in 
the two paragraphs has been completed, 
the RO/AMC should review the evidence of 
record and determine whether there is 
sufficient medical evidence to decide the 
claim.  If the RO/AMC determines that 
there is not sufficient medical evidence 
to decide the claim, the veteran should 
be afforded a VA examination to ascertain 
the nature and etiology of any skin 
disorder involving the thighs and a 
bilateral leg disability that may be 
present.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


